Citation Nr: 1445097	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-14 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric or cognitive disorder as secondary to service-connected rheumatic valvulitis.  

2. Entitlement to a rating in excess of 60 percent for rheumatic valvulitis, with deformity of the valves, aortic insufficiency and mitral insufficiency, status post valvular replacement (also claimed as atrial heart flutter).

3. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

4. Entitlement to special monthly compensation based on the need for regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Appellant's son

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1949 to November 1950.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision of the Regional Office (RO) in Roanoke, Virginia.  In April 2012, the Board noted that the Veteran and his representative had raised a new claim of entitlement to service connection for an acquired psychiatric or cognitive disorder as secondary to service-connected rheumatic valvulitis and, finding the issue intertwined, remanded the appeal for further development and adjudication.

In July 2014, VA informed the Veteran that he was scheduled for a videoconference hearing; however, in an August 2014 letter, the Veteran notified VA that he wanted to cancel the hearing.  Therefore, as there is no other indication that the Veteran still desires a hearing, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. A preponderance of the evidence is against finding that any mental or cognitive disorder was caused or permanently made worse by the Veteran's service-connected rheumatic valvulitis.

2. The Veteran's rheumatic valvulitis, with deformity of the valves, aortic insufficiency and mitral insufficiency, status post valvular replacement has not been manifested by chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; left ventricular dysfunction with an ejection fraction of less than 30 percent; or active infection with valvular heart damage for three months following cessation of therapy for the active infection.

3. A preponderance of the evidence indicates that the Veteran's service-connected rheumatic valvulitis is not so severe as to prevent him from engaging in substantially gainful employment.

4. The Veteran's service-connected rheumatic valvulitis, currently rated as 60 percent disabling, has not resulted in any anatomical loss or loss of use of both feet, or one hand and one foot; blindness or decreased visual acuity; blindness or near blindness; a mental or physical incapacity resulting in a need to live in a nursing home; an inability to dress and undress himself, or to keep himself ordinarily clean and presentable; a frequent need of adjustment of any special prosthetic or orthopedic appliance; an inability to feed himself through loss of coordination of the upper extremities or extreme weakness; an inability to tend to the wants of nature; or physical or mental incapacity that requires care and assistance on a regular basis.  The Veteran's single service-connected disability is not rated as 100 percent disabling and has not caused him to be substantially confined to his dwelling or the immediate premises.



CONCLUSIONS OF LAW

1. A cognitive or psychiatric disorder was not proximately due to, the result of, or aggravated by the Veteran's service-connected heart disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.310 (2013).

2. The criteria for a rating in excess of 60 percent for service-connected rheumatic valvulitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.14, 4.104, Diagnostic Code 7000 (2013).

3. The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159. 3.340, 3.341, 4.16, 4.18, 4.19 (2013).

4. The criteria for special monthly compensation based on the need for regular aid and attendance or on account of being housebound are not met.  38 U.S.C.A. § 1114(l), (s) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(b), (i) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In August 2009 and October 2009 VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in April 2011 and September 2011.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Veteran was provided with a VA examination in October 2009 regarding the increased rating claim for rheumatic valvulitis.  Addendum opinions were also obtained in March 2010 and July 2011.  As to the claim for a psychiatric or cognitive disorder secondary to a heart disorder, a VA opinion was obtained in June 2014.  For reasons described in further detail below, the Board finds these to be adequate.  

VA has assisted the Veteran in obtaining relevant evidence that he has adequately identified.  While it appears that the Veteran may still receive treatment from an outside cardiologist, he has not requested that VA assist him in obtaining any such records, nor has he provided VA with a name, address or dates of treatment.  A November 2009 release form identified only VA treatment records that were already of record and private records associated with an unrelated hip fracture.  Moreover, in a November 2009 statement, he noted that all records relevant to the claim had already been sent to the VA Medical Center at Richmond, Virginia.  "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, the Board finds that there has been substantial compliance with the prior remand, which directed the AOJ to schedule the Veteran for a hearing and to adjudicate the issue of entitlement to service connection for an acquired psychiatric or cognitive disorder secondary to service-connected rheumatic valvulitis.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the AOJ scheduled the Veteran for a videoconference hearing in September 2014, in an August 2014 letter, he withdrew the request.  In July 2014, the AOJ adjudicated the issue of entitlement to service connection secondary to a psychiatric or cognitive disorder.  While the AOJ issued a supplemental statement of the case and certified the issue to the Board without a substantive appeal-instead of issuing a statement of the case and certifying it after a timely substantive appeal, as directed by the remand-this is nonetheless substantially compliant.  The appellant has been provided the opportunity to testify before a Veterans Law Judge and to submit additional evidence and argument.  Further development is not indicated.

Legal Principles and Analysis

I. Service Connection

As indicated in the introduction, in April 2012, the Board noted that while an unappealed May 2008 rating decision denied service connection for dementia and an unappealed May 2010 rating decision denied service connection for depression, a new claim of entitlement to service connection for a cognitive or psychiatric disorder as secondary to his service-connected rheumatic valvulitis was raised by the record.  Because the Veteran specifically contends that his acquired psychiatric or cognitive disorder is secondary to his service-connected rheumatic valvulitis, and does not otherwise relate it to his period of military service, the Board will confine its analysis to this theory of entitlement only.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While an August 2009 VA treatment record shows a number of current psychiatric disorders-including diagnoses of anxiety disorder not otherwise specified, moderate depression not otherwise specified and cognitive disorder not otherwise specified rule-out early dementia-the Board finds that the preponderance of the competent and credible evidence fails to establish that the Veteran's service-connected rheumatic valvulitis caused or aggravated any current psychiatric or cognitive disorders.

In raising the claim, the April 2012 Board remand referenced a September 2009 aid and attendance examination where a nurse practitioner noted that the Veteran had sustained brain damage and frontal lobe effects from heart valve surgery, which caused profound impairment due to obsessive compulsive disorder, and resulting in an inability to perform higher functioning tasks.  An October 2009 VA heart examiner noted, and the evidence shows, that the Veteran had heart valve replacement in July 2002.

Pursuant to the April 2012 remand, the AOJ obtained a VA opinion in June 2014.  There a VA clinical psychologist opined that the Veteran's current psychiatric and cognitive disorders were less likely than not related to his heart valve replacement surgery because there was no documented evidence of brain damage occurring during surgery from July 2002 to August 2002, and because the Veteran's psychiatric disorders began at least one year or more after the surgery.  The examiner also noted that subsequent medical records and statements by the Veteran, to include a December 8, 2003 letter, did not indicate any ongoing cognitive problems.  She reasoned that the Veteran's letter was particularly well written and did not evidence any cognitive disabilities and that because the Veteran's psychiatric and cognitive difficulties arose significantly later than his heart valve replacement surgery, they were not a result of the surgery associated with his heart valve replacements.  

While the examiner did not specifically address whether the surgery "caused or aggravated" a psychiatric disorder, the scope of her conclusion is broad enough to preclude both causation and aggravation.  Indeed, a review of the evidence of record reveals no indication of a mental health disorder within one year of the 2002 surgery.  A November 2002 private treatment record, a follow-up visit after the surgery, shows the Veteran reporting a number of complaints associated with his heart disorder but no mental health issues are noted.  The Veteran's December 2003 statement-referenced by the VA examiner-appears coherent and well-written, as do statements dated April 2003 and February 2004.  Moreover, an April 2004 VA heart disorder examination noted that the Veteran was "alert and oriented."  Thus, because the examiner reviewed the claims file and provided a supporting rationale consistent with the evidence of record, the Board finds the opinion adequate and assigns it significant probative value.

In support of the claim, however, the Veteran's son alleged in a June 2008 statement that his father's behavior changed following the surgery in 2002.  Specifically, he stated that the Veteran became self-absorbed and delusionary, that he stopped attending church and other social events, and that he exhibited constant fear that something was caught in his chest.  These assertions are undermined by the evidence discussed above indicating the Veteran to have been mentally healthy after his surgery.  

Moreover, although the Veteran's son is competent to report on behavior that he witnessed of his father, diagnosing the etiology of a complex disorder such as a cognitive or psychiatric disorder is outside his lay competence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The son's conclusion is therefore assigned little probative value.  While the nurse practitioner's September 2009 opinion is entitled to more weight given her background and expertise, it is insufficient to outweigh the June 2014 VA opinion since the nurse did not review the claims folder or provide a supporting rationale as the VA examiner did.  See Prejean v. West, 13 Vet. App. 444 (2000).

In sum, the probative evidence of record establishes that the Veteran's service-connected rheumatic valvulitis did not cause or aggravate any psychiatric or cognitive disorder.  38 C.F.R. § 3.310.  The claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b).

II. Increased Rating

The Veteran claims entitlement to a rating in excess of 60 percent for rheumatic valvulitis, with deformity of the valves, aortic insufficiency and mitral insufficiency, status post valvular replacement.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period. In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126. Hart extended Fenderson to all increased evaluation claims.

The Veteran's rheumatic valvulitis, with deformity of the valves, aortic insufficiency and mitral insufficiency, status post valvular replacement is currently rated as 60 percent disabling under Diagnostic Code 7000.  38 C.F.R. § 4.104.  Under Diagnostic Code 7000, a 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum 100 percent evaluation is warranted when there is chronic congestive heart failure; or when there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted during active infection with valvular heart damage and for three months following cessation of therapy for the active infection. 38 C.F.R. § 4.104, Diagnostic Code 7000 (2013).

Note (2) to DC 7000 states that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. Id.

Here, the Board finds that the Veteran's rheumatic valvulitis is not so severe as to warrant a 100 percent disability evaluation.  

An October 2009 VA examination noted that the Veteran had no history of chronic congestive heart failure or infection, no left ventricular dysfunction, and an ejection fraction greater than 50 percent.  The appellant experienced daily fatigue but no syncope, angina, or dizziness, and dyspnea occurred only on severe exertion.  While the examiner did not conduct a stress test due to the Veteran's overall frail state, she estimated that the level of activity resulting in dyspnea, fatigue, angina, dizziness, or syncope was 3 METS.  In a July 2011 addendum, however, the examiner clarified that while the Veteran exhibited shortness of breath with almost all activities, the shortness of breath was less likely related to the Veteran's heart condition, and more likely related to severe kyphosis, deconditioning and generalized weakness.

While the examiner noted that the claims file was unavailable for review, she indicated that she reviewed the Veteran's medical records and her October 2009 findings and July 2011 addendum opinion are consistent with the medical evidence of record during the period on appeal.  For example, a January 2009 VA treatment record noted that the Veteran denied chest pain and shortness of breath and referenced a January 2008 report showing an ejection fraction of 70 percent with normal left ventricle function.  A June 2010 VA treatment record shows the Veteran denied chest pain, shortness of breath and dizziness, and a January 2009 VA treatment record indicates that he was stable from a cardiovascular standpoint.  A February 2011 VA treatment record noted normal left ventricle function and ejection fraction of 50 to 55 percent.  As to the July 2011 addendum, another February 2011 VA treatment record noted a stooped posture and a drastic decline in mobility and an April 2011 VA treatment record indicated that the Veteran was very weak, deconditioned, and had difficulty standing.  The Board thus finds the examination adequate.

The evidence does not otherwise suggest chronic congestive heart failure, left ventricular dysfunction with an ejection fraction of less than 30 percent or active infection.  The Board therefore finds that the Veteran's overall disability picture more nearly approximates a 60 percent evaluation.  38 C.F.R. § 4.7.

No higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there is a specific diagnostic code to evaluate valvular heart disease including rheumatic heart disease, consideration of other diagnostic codes for evaluating the disability is not appropriate.  38 C.F.R. § 4.20; see Butts v. Brown, 5 Vet. App. 532 (1993).

While the criteria for a higher evaluation are based predominately on objective medical testing, the Board has also considered the Veteran's lay statements.  In general, the Board has found the Veteran's reports relating to shortness of breath, chest pain, syncope, and dizziness to be both competent and credible; however, they do not support a higher rating under any applicable diagnostic code.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Indeed, Diagnostic Code 7000, for valvular heart disease including rheumatic heart disease, contemplates rheumatic valvulitis.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization. See id.  Nonetheless, the Board notes that an August 2009 application for individual unemployability indicates that the Veteran retired in 1994 after 34 years working as a clerk for the United States Census Bureau, and that he did not leave his job due to a disability.  

While the record shows that the Veteran has spent significant time in assisted living facilities, this is predominately due to psychiatric and mobility issues.  In a May 2011 VA Form 9, for example, the Veteran reported that he is wheelchair bound and has been in assisted living since July 2007 where he receives assistance with activities of daily living.  There have not been frequent periods of hospitalization resulting from the Veteran's heart disorder.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

Entitlement to a rating in excess of 60 percent is therefore denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b).

III. Total Disability Rating based on Individual Unemployability

The Veteran also claims entitlement to a TDIU based on cardiac and psychiatric disorders.  VA will grant a total rating for compensation purposes based on TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.  As discussed above, the Veteran is currently only service-connected for a heart disorder.

A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In this case, the Veteran has met the criteria of a single service-connected disability ratable at 60 percent or more, as his rheumatic valvulitis has been rated as at least 60 percent disabling since June 2002.

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered. 38 C.F.R. § 4.19.

In an August 2009 application for TDIU, the Veteran claimed that since July 2007, his service-connected disabilities prevented him from securing or maintaining substantially gainful employment.  He noted that he spent 34 years working as a clerk for the United States Census Bureau before retiring in 1994, and that he did not leave his employment due to his disability.  In a June 2010 notice of disagreement, he stated that he was appealing the denial of a TDIU because his use of a wheelchair and walker made it impossible for him to work.  

While the Board does not dispute that the Veteran's current mobility and psychiatric issues likely make it exceedingly difficult for him to work, the competent medical evidence of record does not indicate that the Veteran's sole service-connected disability-rheumatic valvulitis-is responsible for such impairment.

The October 2009 VA examiner noted that his rheumatic valvulitis did not affect his activities of daily living, and in a March 2010 addendum, stated that while the Veteran has not worked for many years, his valvular heart disease would not limit his ability to function in an occupational environment or limit his ability to function in daily activities because his other medical problems are responsible for his limitations.  

The October 2009 VA examiner reviewed the claims file, the opinion is consistent with the evidence of record and was signed by a nurse practitioner and cosigned by an attending physician; thus, the Board finds it to be adequate.  Indeed, the Veteran, who received a 30 percent evaluation for rheumatic valvulitis from 1950 to 2002, was able to maintain a 34 year career as a full time clerk at the United States Census Bureau during this period.  Although he retired before the disability evaluation was increased to 60 percent disabling, there is little evidence suggesting that the current severity of his rheumatic valvulitis would prevent him from working.  The October 2009 VA examiner noted, for example, that his rheumatic valvulitis manifest with occasional palpitations and shortness of breath.

The Board reiterates that the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose, 4 Vet. App. at 363. While the Board is cognizant that many of the Veteran's non-service-connected disabilities likely preclude employment, including his psychiatric and cognitive disorders and his impaired mobility, there is little evidence suggesting that rheumatic valvulitis alone does.  

Accordingly, the Board finds that, based on the preponderance of the evidence of record, the Veteran's service-connected disability does not preclude him from obtaining and maintaining substantially gainful employment.  Thus, the Veteran's claim for a TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

IV. Special Monthly Compensation

The Veteran appeals the denial of special monthly compensation based on the need for regular aid and attendance or on account of being housebound.  There are two types of special monthly compensation available to a Veteran who is unable to care for himself. These matters are governed by the provisions of 38 U.S.C.A. § 1114(l), (s), and 38 C.F.R. § 3.350(b), (i).

First, under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of a service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). In the instant case, there is no evidence that his service-connected disability has resulted in any anatomical loss or loss of use of both feet or one hand and one foot, or of blindness or decreased visual acuity to warrant consideration of these regulation criteria.

The need for regular aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.351(b). Specifically, a Veteran is considered to be in need of regular aid and attendance if he or she (1) is blind or nearly blind; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c) .

Determinations regarding the need for aid and attendance must be based on the actual requirement of personal assistance from others. See 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In this regard, the particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. See 38 C.F.R. § 3.352(a). In determining whether the Veteran is in need of aid and attendance, consideration is to be given to such factors as: (1) inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. See id. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. Id. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. Id. 

Special monthly compensation is also available at the housebound rate when a veteran has a single service-connected disability rated as 100 percent disabling and is permanently housebound. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). Housebound status is defined as being when the veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises and it is reasonably certain the disability or disabilities and resultant confinement will continue throughout his lifetime. Id.

Based on the evidence presented, the Board finds that special monthly compensation based on aid and attendance and on account of being housebound is not warranted.  In this regard, although the Veteran may be in need of aid and attendance, the evidence demonstrates that need does not arise from his service-connected disability.

At an August 2009 aid and attendance/housebound examination performed while the Veteran was hospitalized in connection with psychiatric problems in at the Richmond, Virginia VA Medical Center, a nurse practitioner stated that the Veteran is fully dependent upon others for all activities of daily living except feeding himself; that he appeared anxious, poorly kept, and unshaven, wearing only pajamas, wringing his hands and lying in bed; that he has severe mental health concerns, obsessive compulsive disorder and depression, anxiety and dementia requiring that he be in an assistive living facility; that he requires assistance with medication administration and monitoring and is unable to prepare meals; that his mental illness has affected his ability to eat in that he often refuses anything other than liquid nutrition; that he is unable to walk without assistance from others and that he requires staff and family to monitor his whereabouts.  She also noted, however, that he had no restrictions of his hands, lower limbs, spine, trunk, or neck. 

In the September 2009 aid and attendance/housebound form, the same nurse practitioner stated that the Veteran was able to walk unaided but should walk with a walker or a cane; that he is able to feed himself but not able to prepare meals; that he is able to use the bathroom independently although he needs assistance in bathing in that he needs to be monitored for hygiene and requires frequent rectal medication; that he was not confined to the bed although he lies down most of the day due to weakness and fatigue; that he is able to sit up but rectal pain limits his time in a chair to less than 30 minutes; that he is not blind; that his mental and cognitive problems prevent him from leaving home without assistance and require that he be monitored by nurses 24 hours a day.  As previously discussed, she added that she believed that he suffered mental and cognitive disorders due to a previous heart valve surgery.  

Here, in both August and September 2009, the nurse practitioner attributed the Veteran's incapacities to his non-service-connected psychiatric and cognitive disorders, his rectal problems and his overall weakness and fatigue.  The Board thus finds that although the Veteran is unable to care for himself and resides in an assisted living facility, the competent medical evidence establishes that his rheumatic valvulitis is not the cause of such need.  Again, the VA examiner noted in the October 2009 VA examination and the March 2010 addendum that rheumatic valvulitis did not affect his activities of daily living.

While the Veteran is certainly competent to report his limitations with daily living, neither lay nor medical evidence demonstrates that his service connected-disabilities render him in need of aid and attendance.  Thus, the evidence preponderates against a finding that the Veteran's service-connected disability causes him to be so helpless as to require regular aid and attendance of another person.  His single service-connected disability is not rated as 100 percent disabling, nor does it render him housebound.  38 U.S.C.A. § 1114(l), (s); 38 C.F.R. § 3.350(b), (i).

In sum, the evidence does not support a grant of special monthly compensation based on aid and attendance or on account of being housebound.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a psychiatric or cognitive disorder as secondary to service-connected rheumatic valvulitis is denied.

Entitlement to a rating in excess of 60 percent for rheumatic valvulitis, with deformity of the valves, aortic insufficiency and mitral insufficiency, status post valvular replacement (also claimed as atrial heart flutter) is denied.

Entitlement to a TDIU is denied.

Entitlement to special monthly compensation based on aid and attendance and housebound is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


